Response to Arguments
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 21 – 24 and 26 – 40 are pending.  Claims 21, 27, 31, and 35 were amended.  Applicant’s proposed amendments will not be entered, as they require further search and consideration, and raise the issue of new matter.  

Response to Arguments
Please see attached Interview Summary.

/Brent A. Fairbanks/Examiner, Art Unit 2862